The respondent moved for a rehearing, and obtained an order on the appellant to show cause why the record should not be remitted to the circuit court for the purpose of having the bill of exceptions corrected. The following opinion was filed May 10, 1882:
Per Curiam.
This is an order to show cause why the record should not be remitted to the court below for the purpose of having the bill of exceptions corrected in certain respects. The cause has been argued; submitted, and decided. The object of remitting the record is to have, stricken from the bill an exception which appears to have been taken by the appellant to the ruling of the court directing a verdict for the plaintiff. This court held the exception taken to such direction good, and reversed the judgment on that ground. It may be competent for this court in a proper case to remit the *692record for a correction of the bill of exceptions, even after the cause has been decided. This seems to have been done in Allerding v. Cross, 15 Wis., 530. Rut certainly a plain casé of excusable neglect should be presented to justify such a practice. We are all clearly of the opinion that the record ought not to be remitted in this case. It is claimed that the bill of exceptions which was before the court does not contain certain amendments which were agreed upon by counsel as being correct. It seems to us, if this was so, that the respondent’s attorneys were guilty of laches in failing to discover the ¡mistake in the bill of exceptions before the cause was called for argument. They certainly had ample time and opportunity to examine the original bill on file and read the printed case before the cause was argued, and should have discovered the mistake in the bill, if one there were. Under the circumstances we do not. think we should be warranted in remitting the record for any correction therein.
By the Court.— The order to show cause must be discharged.
The motion for a rehearing was then denied.